SULLIVAN, Judge
(concurring):
I agree with my Brother’s resolution of this case and write only to express my deep concern for this particular type of crime— the misuse of a government American Express card.
The military-justice system is seeing too many of these cases. Perhaps the wisdom of this government program should be reevaluated in light of the ease and trend for members of our armed forces to misuse these credit cards. Opportunity to steal may make a thief. Is there a government duty to avoid a program that is so prone to misuse? There is a crime here. There also may be a leadership failure. Giving a credit card to people— young, immature, and inexperienced to financial responsibility or pressed by financial pressures or emotional problems— may be an irresponsible act.
Having said all this, I would affirm the conviction in this case. The policy of the American Express cards may be a problem, but it is one for the Executive, not the Judicial, Branch. As Justice Oliver Wendell Holmes, Jr., once remarked in a discussion with Solicitor General John W. Davis when told that many more Sherman Anti-Trust Act cases were headed for the Supreme Court:
Well, bring ém on and we’ll decide them. Of course I know, and every sensible man knows, that the Sherman [Anti-Trust] Law is damned nonsense, but if my country wants to go to hell, I am here to help it.
W. Harbaugh, A Lawyer’s Lawyer: The Life of John W. Davis (Oxford University Press), quoted in United States v. Sumrall, 45 MJ 207, 211 n. 3 (1996).